Citation Nr: 1412106	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-40 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his granddaughter


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1953.  The Veteran's awards and decorations included the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims are not properly before the RO in Chicago, Illinois.

The Veteran and his granddaughter appeared and testified at a personal hearing in February 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the currently demonstrated tinnitus and bilateral hearing loss disabilities are due to the combat-related exposure to hazardous noise levels.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  The Veteran's tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that failure to comply with VCAA is harmless error.

Laws and Regulations

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) ; Savage v. Gober, 10 Vet. App. 488, 494-97  (1997). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Organic diseases of the nervous system" such as sensorineural hearing loss are noted to be chronic diseases under 38 C.F.R. §§  3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d) ; Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a)  (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316. 

Instead, under 38 U.S.C.A. §§ 1154(a)  lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 ; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49   (1991).


Factual Background and Analysis

Initially, the Board notes that the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

During his February 2014 hearing, the Veteran testified that he first experienced hearing loss and tinnitus in service during and immediately after his exposure to acoustic trauma.  He stated that his tinnitus would go from low to high while he was in service, but that it is currently a constant sound.  He testified that he was exposed to hazardous noise in service while firing Howitzers and by being fired upon with artillery that would land nearly on top of him.  He stated that this hazardous noise occurred "almost every day" that he was in service under combat conditions.  He further testified that his hearing loss was apparent when he first discharged from service, as his relatives and friends commented on how loud the Veteran spoke, and he noticed that he could not hear people as well.  The Veteran's granddaughter testified that as early as she could remember, roughly when the Veteran was in his late 40s, he had difficulty hearing.  She stated that his hearing problems caused him to listen to the radio and television at loud volumes, and that his wife was often frustrated with him because of his inability to hear her.  Lastly, the Veteran testified that the noise he was exposed to in service was significantly louder than the noise he was exposed to after service during his occupations at a laundry and as a construction worker.

The Veteran filed his claim for service connection in 2008.  The Veteran reported that he did not seek treatment for his hearing loss and tinnitus prior to 2002 because he did not have the money for treatment and hearing aids.

A VA audiology consultation from July 2002 noted that the Veteran was referred due to a complaint of decreased hearing.  He stated he had difficulty hearing in church, at home and at work.  He reported military noise exposure, including 7 months of combat exposure in Korea.  He reported occupational noise exposure, due to his construction employment.  He denied tinnitus, dizziness, otalgia and otorrhea.

In December 2008, the Veteran was afforded a VA examination.  The examiner noted the Veteran's years of service, including 8 months of combat service.  The Veteran reported bilateral hearing loss "beginning over five years ago."  He also reported bothersome bilateral ringing tinnitus that became constant four to five years prior.  He also reported intermittent tinnitus immediately following artillery fire during combat.  The Veteran reported noise exposure from artillery shells and machine gun fire, and occupational noise exposure from air hammers and construction noise for 30 years, both without hearing protection.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to his military history because he did not complain of symptoms until 55 years after discharge from service, and because he had 30 years of occupational noise exposure.  The examiner noted that "if the [claims file] were available for review and contained evidence for hearing loss or complaints of tinnitus during service, this opinion would be subject to review."

In July 2010, the Veteran was afforded a second VA examination.  The examiner noted that "based on a lack of evidence in the [claims file] and the lack of proximity between the dates of service and the date of this evaluation, and because the Veteran's history of 30 years of occupational noise exposure cannot be separated out from his military noise exposure," the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to his military service.

Both examinations included findings of hearing loss for VA purposes.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the statements of the Veteran and his granddaughter to be credible.  Specifically, the Board finds the Veteran's statements regarding his in-service exposure to hazardous noise, and his descriptions of the beginnings of his symptoms of hearing loss and tinnitus to be credible.  His statements of long-term hearing loss are corroborated by his granddaughter's testimony.  The Board notes that in 2002 the Veteran reportedly denied tinnitus; however, in subsequent statements the Veteran indicated that his tinnitus became constant in roughly 2003, but that it was intermittent prior to that.  It is possible the Veteran simply did not report his intermittent tinnitus in 2002 because it was not occurring at that time.  Furthermore, the Board can find no overt reason to doubt the credibility of his lay assertions that, during service, he sustained acoustic trauma from gunfire and artillery, both in training and during combat, with intermittent symptoms of hearing loss and tinnitus.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Additionally, the testimony of the Veteran is sufficient to show the in-service occurrence of hazardous noise exposure, as consistent with the circumstances, conditions, and hardships of his combat service.  As tinnitus is a subjective disease, the incurrence based on hazardous noise exposure is consistent with the Veteran's combat service.  Additionally, hearing loss can be considered a chronic condition under 38 C.F.R. § 3.307, 3.309.  Hearing loss is also a disability possible of lay observation, and the Veteran maintains he first noticed his hearing loss in service and immediately after service.  

Regarding a nexus between the Veteran's current bilateral hearing loss and tinnitus and his in-service reports of hearing loss and tinnitus, the VA examiners have found that it is less likely than not that they are related based on the available evidence.  The 2008 VA examiner's opinion indicated that if the Veteran's service treatment records should show hearing loss or complaints of tinnitus that her opinion may change.  As noted above, the Veteran's service treatment records were destroyed in a fire, and the VA therefore has heightened obligation to consider carefully the benefit-of-the-doubt rule.  The 2008 examiner did not take into account the Veteran's statements regarding his in-service incurrence of hearing loss and tinnitus as a result of his combat service.  As the exposure to hazardous noise is conceded under the combat presumption, this VA opinion is therefore inadequate.  The 2010 examiner did not elicit a full history from the Veteran, to include any statements regarding the onset of his symptoms.  The 2010 examiner found that the Veteran's current hearing loss and tinnitus were less likely related to his service because his military noise exposure could not be "separated out" from his 30 year occupational noise exposure due to a lack of service treatment records and treatment records.  This opinion indicates that the Veteran's military noise exposure and occupational noise exposure could both have contributed to his development of his current hearing loss and tinnitus.

Notwithstanding the medical opinions, medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.

Here, the Board finds, there is an approximate balance of the positive and negative evidence.  In resolving all reasonable doubt in the Veteran's favor, given the current diagnosis of bilateral sensorineural hearing loss and tinnitus, in addition to the history of confirmed in-service acoustic trauma with symptoms of chronic hearing loss and tinnitus, the evidence supports the grant of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .


ORDER

Entitlement to bilateral hearing loss disability is granted.

Entitlement to tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


